Citation Nr: 0105204	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  97-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable disability rating for 
osteomyelitis of the left femur. 

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991) for hepatitis C alleged to have been 
incurred during or as a result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that the veteran's appeal also included 
entitlement to special monthly compensation.  However, in 
rating decisions issued in May 1998 and August 2000, the RO 
granted special monthly compensation based on housebound 
status and based on the need for regular aid and attendance, 
respectively.  Therefore, these issues are not currently 
before the Board. 

In his September 1996 substantive appeal, and again in an 
August 2000 statement, the veteran alleged entitlement to an 
earlier effective date for the award of service connection 
for osteomyelitis of the left femur.  Also, in the August 
2000 statement, the veteran appears to be alleging 
entitlement to special monthly compensation on additional 
bases due to an inability to wear his prosthesis.  These 
claims have not been adjudicated by the RO and are therefore 
referred to the RO for the appropriate action.  

The issue of an increased rating for osteomyelitis is 
addressed in the REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran underwent a blood transfusion at a VA 
facility in January 1971.  

3.  Medical evidence suggests that the veteran's current 
chronic hepatitis C may be related to an earlier blood 
transfusion.  


CONCLUSION OF LAW

The veteran's hepatitis C was incurred during or as a result 
of VA medical treatment.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.102, 3.358 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (2000).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  But see 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000), as amended by Pub. L. No. 
104-204, 110 Stat. 2926 (effective for claims filed on or 
after October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.385(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to medical treatment in particular, a before-and-
after comparison is made of the condition the treatment was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  
38 C.F.R. § 3.358(b)(2).

Initially, the Board notes that in a July 1994 rating 
decision, the RO denied service connection for a liver 
condition with a history of hepatitis A and B.  The RO 
notified the veteran of that decision but he did not initiate 
an appeal.  Therefore, the RO's decision with respect to 
hepatitis A and B is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

In this appeal, the veteran seeks compensation for hepatitis 
C pursuant to 38 U.S.C.A. § 1151, specifically alleging that 
the disability was incurred as a result of blood transfusions 
received during VA medical treatment.  For example, VA 
medical records dated in December 1999 indicate that the 
veteran reported a past medical history of hepatitis A, B, 
and C incurred in 1984 from a bad bag of plasma at a VA 
medical center.  

VA medical records documented a substantial history of drug 
and alcohol abuse in the 1970s and 1980s, as well as multiple 
hospitalizations related to the amputated left leg since 
1968.  In January 1971, the veteran was admitted for 
reduction and internal fixation of fractured left hip 
secondary to a fall.  There was blood loss during the 
procedure.  Operation notes and a blood transfusion 
requisition indicate that one unit was replaced.  Review of 
the other VA medical records failed to reveal any other 
notation or suggestion of transfusion or replaced blood.  

The veteran underwent a VA general medical examination in 
November 1995.  The examiner noted that only the last volume 
of the veteran's VA medical chart was available.  The veteran 
had a history of intravenous drug use with needle sharing in 
the mid 1970s and a long history of alcohol abuse.  He also 
had a history of 60 or more surgeries related to the left 
leg.  The veteran believed that he received blood during some 
of those procedures.  The examiner stated that a liver biopsy 
in 1992 showed chronic, persistent hepatitis.  The disorder 
was felt to actually be related to hepatitis C, as hepatitis 
C serologies done earlier that year were positive.  The 
diagnosis was chronic, persistent hepatitis C.  The examiner 
stated that, although it was unclear where the veteran 
incurred the infection, it may well have been from a blood 
transfusion, but it certainly could have been from needle 
sharing during active intravenous drug use.   

Considering this evidence, the Board finds that the evidence 
is so evenly balanced as to require resolution of doubt in 
the veteran's favor.  That is, based on the evidence of 
record, it appears equally likely that the chronic hepatitis 
C originates from infection incurred as a result of drug use 
or as a result of blood transfusion.  The record documents 
that the veteran had a blood transfusion at a VA facility.  
VA has been the veteran's primary medical care provider.  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports compensation pursuant 
to 38 U.S.C.A. § 1151 for hepatitis C.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.102, 3.358.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, compensation pursuant to 38 U.S.C.A. § 
1151 for hepatitis C incurred during or as a result of VA 
medical care is granted.  


REMAND

As discussed briefly above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines VA's 
obligations with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the new law, VA is generally required to make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)).  In 
compensation claims, the duty to assist specifically includes 
obtaining records of relevant VA medical care if there is 
sufficient evidence to locate them.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(c)).  When VA attempts to obtain records from a federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(3)). 

In this case, the veteran seeks a compensable disability 
rating for osteomyelitis of the left femur.  The disability 
is evaluated under Diagnostic Code (Code) 5000, 
osteomyelitis.  38 C.F.R. § 4.71a.  Under Code 5000, a 10 
percent rating is assigned when osteomyelitis is inactive, 
following repeated episodes, without evidence of active 
infection in the past five years.  Note (2) to Code 5000 
specifies that, to qualify for the 10 percent rating, two or 
more episodes following the initial infection are required.    

Review of VA medical records reveals a hospitalization in 
February and March 1988 for what was deemed to be an acute 
flare of chronic osteomyelitis in the stump.  Orthopedic 
notes indicate that the veteran reportedly underwent 
extensive debridement of the femur about nine years before at 
the Vancouver VA facility.  The notes state that those 
records were not found during the admission.  In addition, a 
medical certificate dated in June 1979 indicates that the 
veteran reported having a cyst or infected lymph node removed 
from the stump at the Vancouver VA in mid April.  Such 
reported treated roughly corresponds chronologically with the 
treatment later described in 1988.  

Review of the entire medical chart and records available in 
the claims folder fails to uncover any records from the 
Vancouver VA facility.  The Board finds that the new law 
requires a remand in this case to attempt to secure these 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)).  Moreover, VA is generally 
charged with constructive, if not actual, knowledge of 
evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). 

Finally, the Board notes that the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Therefore, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard, 4 Vet. App. at 392-94; VAOPGCPREC 
16-92.    

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's complete VA medical treatment 
records from the facility in Vancouver, 
Washington as required by law.  If no 
records are available, a response to that 
effect is required and must be associated 
with the claims folder.  

2.  The RO must generally review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  The RO should then readjudicate the 
veteran's claim for a compensable 
disability rating for osteomyelitis of the 
left femur.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



